DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Response to Remarks

This communication is considered fully responsive to the amendment filed on 09/20/2021.
Claims 1, 2, 4, 7, 12, 13, 15, 18, 23, 25, 28, 30-41 are pending and examined in this Office Action (“OA”). 
Claims 1, 12, 18, 23, 30, have been amended. 
Claims 38-41 are new claims.  

Response to Arguments
09/20/2021, with respect to Claims Rejections under 35 USC § 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See Kwak et al (US 20200351129 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1-2, 4, 12-13, 15,  23, 25,  30-37  are rejected under 35 U.S.C. 103 as being unpatentable over YU  et al. (US 20190261320 A1; hereinafter as “YU”) in view of Kwak et al (US 20200351129 A1; hereinafter as “Kwak”, which has a provisional application number 62/842,319, Filed on May 2nd, 2019, hereinafter as “Kwak319” ).


With respect to independent claims: 
Regarding claim 1, YU teaches A method (fig. 2, fig. 3) of wireless communications (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]), comprising:  
Determining that spatial relation information and a path loss reference signal are not configured for an uplink transmission (Figs. 2-3: “flow/algorithmic structure 200 may be performed/implemented by the UE 104”: [0041]; Fig. 2 elements 204, element 208, element 216, Check PUCCH-SpatialRelationinfo Configured? Is PathlossReferencesRS configured?  “determining whether the PUCCH-spatialrelationinfo is configured”: [0043]’ “determined, at 208, that PUCCH-spatialrelationinfo is not configured”: [0045]; “determining whether the pathlossReferenceRS is configured”: [0046]; “at 216, that pathlossReferenceRS is not configured”: [0048], [0050]); 
identifying a default path loss reference signal for the uplink transmission based on a determining that the spatial relation information and the path loss reference signal are not configured (fig. 2:element 224: Identify an SSB resource in which the UE 104 successfully decoded MIB information as the spatial DL reference resource [NOTE: a default path loss reference signal for the uplink transmission] for a PUCCH transmission:[0048]-[0049]; “For 5G NR uplink power control, the path loss DL reference resource (e.g., an SSB signal or CSI-RS) for calculating PUCCH transmission power may be indicated by RRC through a PUCCH-pathlossReferenceRS parameter”: [0018];  “Following the determination spatial DL reference resource, the UE 104 may generate and transmit a PUCCH transmission on a target PUCCH resource”: [0050]); 
 and performing the uplink transmission based on the default path loss reference signal (Aforesaid “UE 104 generates and transmits a PUCCH transmission on a target PUCCH resource using the same spatial domain filter that was used for the DL reception of the reference resource”: [0050]).

YU does not explicitly disclose, 
wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: 
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink control resource set (CORESET) being not provided in the downlink bandwidth.

KWAK, in the same field of endeavor, discloses: 
wherein the default path loss reference signal corresponds to a reference signal resource index (Kwak319: path loss estimate is calculated by the wireless device using RS resource index”…: [0377]), and wherein identifying the default path loss reference signal comprises: 
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on  a control resource set (CORESET) being not provided in the downlink bandwidth (Kwak319: “path loss estimates in dB in calculated by the wireless device using RS index”: [0361];…The wireless device may assume that DMRS ports associated with a PDSCH are quasi co-located (e.g., with QCL Type A, Type D (when applicable) and average gain).: [0175]; a wireless device may receive a MAC CE activation command for at  least one of at least two TCI states for a CORESET.. a PDSCH may provide the MAC CE activation command”: [0187]; Kwak: [0386], [0402]-[0403]), [0405].


KWAK to the method of YU in order to scheduling component carrier to point active TCI state  (KWAK, [0407]).  

Regarding claim 12, YU teaches an apparatus (fig. 1: UE 104) for wireless communication (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]) , comprising: a memory ( “the parameters would be stored in memory of the UE 104” [0042]; aforesaid UE 104 with memory: [0045]; UE with memory: [0093] Fig. 5: memory); and at least one processor in communication with the memory (Fig. 5: Memory couples with processors: [0093]-[0094]), wherein the at least one processor is configured to: 
determine that a spatial relation information and a path loss reference signal are not configured for an uplink transmission; identify a default path loss reference signal for the uplink transmission based on a determining that the spatial relation information and the path loss reference signal are not configured, wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: identify the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on a control resource set (CORESET)  being not provided in the downlink bandwidth; and perform the uplink transmission based on the default path loss reference signal (The rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).
Regarding claim 23 and claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/13/31, the combination of YU and KWAK, specifically, YU discloses: wherein the default path loss reference signal is identified based on a determination that the spatial relation information and the path loss reference signal are configured according to a synchronization signal block (SSB) for master information block (MIB) reading (“the DL reference resource can be selected to be the SSB in which the UE 104 successfully decodes the master information block (MIB). Some embodiments may select the DL reference resource to be a DL reference resource that is spatially quasi-co-located (QCLed) with the SSB in which the UE 104 successfully decodes the MIB”: [0028]; also path loss estimate is calculated by UE using RS Index for downlink BWP and configured in Block index:  [0053] ).


Regarding claims 4/15/25/32, the combination of YU and KWAK, specifically, KWAK discloses: wherein the QCL signal corresponds to a QCL TypeD reference signal defining the TCL state (wireless device may expect that a QCL type (e.g., QCL-TypeD) of a first RS (e.g., CSI-RS) in the at least one of the at least two TCI states is provided by a second RS (e.g., SS/PBCH block).: [0350]).


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KWAK to the method of YU in order to scheduling component carrier to point active TCI state  (KWAK, [0407]).  

Regarding claims 34/35/36/37, the combination of YU and KWAK, specifically, KWAK discloses: wherein identifying the default path loss reference signal further includes identifying the default path loss reference signal as a QCL reference signal of a TCI state (the wireless device may use the subset of the TCI states to provide one or more QCL relationships between one or more RS in a TCI state of the subset of the TCI states and one or more DMRS ports of a PDCCH reception in the CORESET. : [0344]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KWAK to the method of YU in order to scheduling component carrier to point active TCI state  (KWAK, [0407]).  


Claims 7, 18, 28, 33, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over YU  in view  Kwak and further in view of Zhang et al (US 20190273637 A1 ; hereinafter as “Zhang”).

Regarding claims 7/18/28/33, the combination of YU and KWAK do not explicitly disclose, further comprising: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier.

ZHANG, in the same field of endeavor, discloses: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier. (“CSI-RS is QCLed with the downlink reference signal configured by pathlossReferenceRS in a SRS resource set, where pathlossReferenceRS is used to indicate the downlink reference signal used for uplink power control. [0044]”: “the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured. In another example, the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET which includes the PDCCH triggering the CSI-RS”: [0045]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHANG to the system of YU and KWAK in view Kwak in order to determine quasi-co-location (QCL) information for the (ZHANG, [0021]). The motivation would be to improve and enhance QCLed with first CSI-AssociatedReportConfigInfo in the first triggering state (ZHANG, [0043]). 

Regarding claims 38/39/40/41, the combination of YU and KWAK do not explicitly disclose, wherein identifying the default path loss reference signal comprises identifying the default path loss reference signal as a QCL association of the CORESET having a lowest index in the downlink bandwidth of a cell based on the CORESET being provided in the downlink bandwidth.

ZHANG, in the same field of endeavor, discloses: wherein identifying the default path loss reference signal comprises identifying the default path loss reference signal as a QCL association of the CORESET having a lowest index in the downlink bandwidth of a cell based on the CORESET being provided in the downlink bandwidth (The aperiodic CSI-RS is QCLed with the downlink reference signal configured by pathlossReferenceRS  in a SRS resource set, where pathlossReferenceRS is used to indicate the downlink reference signal used for uplink power control.: [0044]; the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured  [0045]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHANG to the system of YU and KWAK in view Kwak in order to determine quasi-co-location (QCL) information for the (ZHANG, [0021]). The motivation would be to improve and enhance QCLed with first CSI-AssociatedReportConfigInfo in the first triggering state (ZHANG, [0043]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M Mostazir Rahman/Examiner, Art Unit 2411    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416